McGraw, Justice,

dissenting:

In order to achieve a preconceived result the majority errs in applying principles of law in a manner which ignores the purposes of Workmen’s Compensation. After the legal dust cloud surrounding the first part of the majority opinion settles, the real reason behind today’s decision can be seen. The following excerpt from the majority opinion stands as a luciferous example of what has been traditionally one of the most important considerations in deciding Workmen’s Compensation cases.
[I]t . .. seems obvious that the legislature did not want to establish this same right for everyone who had been injured prior to July 1, 1971, because it would have placed a severe financial drain on the Workmen’s Compensation Fund to *205pay enhanced benefits on prior claims where the employer’s premiums had already been paid based on the lower benefit rates.
If one of the purposes of Workmen’s Compensation is to prevent the injured and maimed working people and their loved ones from becoming destitute and wards of the State, as the legal literature memorialized by Professor Larson would have us believe, 1 Larson, Workmen’s Compensation Law, § 2.50 (7th ed. 1978), today’s decision contradicts that purpose. While the flames of inflation rampantly consume the sustenance of those on governmentally proscribed incomes, the gubernatorial fireman peers helplessly from his gulliverian repose, restrained by a web of vested interests. It is unseemly, compassionless, unrealistic and inimical to the purpose of Workmen’s Compensation for the Court to refuse this widow the increased benefit simply because of some judicially implied reliance interest of employers. If such a reliance principle ever existed, it was extinguished by the amendment to W.Va. Code 23-4-14 and decisions such as Pnakovich v. State Workmen’s Compensation Commissioner, 163 W.Va. 583, 259 S.E.2d 127 (1979), cited by the majority. In the Pnakovich syllabus we said “West Virginia Code 23-4-6a (1978) which provides that a claimant who has occupational pneumoconiosis with no measurable impairment may receive 20 weeks of benefits, is a procedural modification applicable to all claims pending before the Commissioner or the Appeal Board on the date the statute became effective.” I read this statement of law to say that “[an amendment to the compensation law] is a procedural modification applicable to all claims pending ... on the date the statute becomes effective.” This will ultimately become the law with the only reliance interest being that accruing to the benefit of the injured employee.
Pnakovich aside, under our holding in Charles v. State Workmen’s Compensation Commissioner, _ W.Va. _, 241 S.E.2d 816 (1978), we said that the date of death of the employee fixes the dependent’s rights. Even under *206that rule, narrower than Pnakovich, Mrs. Jordan would recover the higher benefit.
Just as in Hudson v. State Workmen’s Compensation Commissioner, _ W.Va. _, 256 S.E.2d 864 (1979), it is a travesty that the majority here denies Mrs. Jordan and those in like circumstances the equal protection of the law.